Brown, J.,
dissents and votes to modify the sentence, with the following memorandum: I would modify the sentence imposed herein and substitute therefor a sentence of 60 days’ incarceration and five years’ probation as recommended by the Department of Probation. Without in any sense minimizing the seriousness of the crime herein, it is my view that such sentence would strike an appropriate balance between the need to deter the defendant from future criminal conduct and the benefits to be derived from probation supervision. Moreover, it would permit the court to impose a more severe sentence in the event that the defendant in anywise violates the terms and conditions of probation.